DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the first type" in line 8(claim 6 line 2; claim 9 line 1; claim 15 line 2; Claim 19 line 2; Claim 20 line 1).  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the phrase is referring to “the first type of alarm”, as recited in line 5, however, the entire phrase must be recited, otherwise, they claims are indefinite as to the first type of what, that the claim is referring to. 
	-- Claim 6, line 1; Claim 9 line 2; claim 15 line 2; Claim 19 line 1; Claim 20 line 2, “the second type” has no antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 2-10, 25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	1) Claims 2-10, 25, and 27  recite “causing, based on the additional sensor data, a second type of alarm to be output, wherein the second type of alarm is associated with a second urgency level higher than the first urgency level.”  This limitation has not been adequately described in the specification as originally filed.  A review of the specification teaches that, there are no references to first, or any other urgency levels being established.  Since the phrase has not been adequately defined in the specification, “use of the “urgency levels” must be removed from the claims.
Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
ART REJECTION:
Claim Rejections - 35 USC § 102
Claim(s) 2,4-8,10-13,15-21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Martin et al(USPGPUB 2013/0273875).
  -- In considering claim 2, the claimed subject matter that is met by Martin et al(Martin) includes:
	1) receiving, by a computing device, sensor data that is associated with a first sensor and that indicates an alarm condition at a premises is met by the alarm panel(210) which includes a controller(212), and receives input from sensors, detectors or other devices in the alarm system(see: sec[0058]);
	2) causing, based on the sensor data, a first type of alarm to be output at the premises, wherein the first type of alarm is associated with a first urgency level is met by the speaker(216) receiving an electrical signal from the controller(212) to produce an audible output, in response to detecting an alarm event(see: sec[0060]); 
	3) receiving, from a device located at the premises, additional sensor data that indicates a changed condition at the premises is met by the controller(212) of alarm panel(210) analyzing signals received from the sensors(220,222) to determine whether an alarm event has occurred, and comparing the received signal to a set of criteria to determine whether the alarm event has occurred, such as, receiving a second sensor signal(see: sec[0073]); 
	4) causing, based on the additional sensor data, a second type of alarm to be output, wherein the second type of alarm is associated with a second urgency level higher than the first urgency level is met by the detected 
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) sending, to the device located at the premises, a request for the additional sensor data is met by the two-way voice communication session between a central monitoring station, and individuals proximate to the event at the premises, wherein the operator is allowed to listen to the event through a speaker, and communicate information such as questions or other requests for additional information, which allow the operator to determine real events or false alarms(see: sec[028]).
  -- Claim 5 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the device located at the premises comprises a gateway, and wherein the additional sensor data is received via the gateway is met by the device at the premises being an alarm panel(210) which functions as a gateway, and receives data from various sensors(220,222) so as to forward the data to monitoring system(230), alarm server(240), and network(205), via the alarm panel(201)(see: secs[0056-0057]).
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, as well as:	
	1) wherein the second type of alarm associated with the second urgency level differs from the first type of alarm associated with the first urgency level by one or more of a scope, a duration, or an intensity is met by the second type of alarm differing from the first type of alarm by alarm event, causing the alarm panel to transmit alarm data to the alarm server(240)(see: sec[0074]), the 
 -- Claim 7 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the additional sensor data further indicates, after a communication between the computing device and the device located at the premises is disrupted, a verification of the alarm condition at the premises is met by the wireless data channel transmitting alarm data over the wireless data channel by providing increased reliability, when voice communications are unable to be established (see: sec[0025]).
  -- Claim 8 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the additional sensor data further indicates an escalation of the alarm condition at the premises is met by the information communicated via the speaker including information such as an intruder being still present, or individuals being injured and needing medical attention, which are indicative of escalated alarm conditions(see: sec[0028]).
  -- Claim 10 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the additional sensor data is received via a wireless connection to the device located at the premises is met by the sensors wirelessly transmitting data over communication links, indicating detected events from the sensors(see: sec[0062]).
  -- Claim 11 recites subject matter that substantially corresponds to the subject matter that is recited in claim 2, and therefore, is met for the reasons as discussed in the rejection of claim 2 above. 

-- Claim 12 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the computing device comprises a first sensor at the first location, and wherein the first sensor data is associated with the first sensor is met by the alarm panel(210) including a microphone(218), which constitutes a sensor that provides data to the alarm panel(210)(see: sec[0058]).
  -- Claim 13 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the first sensor data and the second sensor data are sent to a second location different from the first location is met by the controller(212) of the alarm panel(210), receiving input from sensors and detectors, and thereby sending the data from the sensors to a monitoring system(230) or server(240)(see: sec[0059]). 
  -- Claim 15 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the second type of alarm associated with the second urgency level differs from the first type of alarm associated with the first urgency level by one or more of a scope, a duration, or an intensity is met by the second type of alarm differing from the first type of alarm by alarm event, causing the alarm panel to transmit alarm data to the alarm server(240)(see: sec[0074]), the transmitted alarm data to the server being of different scope, than the first type of alarm, which is an audible output at the premises(see: sec [0060]).
  -- Claim 16 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the first sensor data is from a first sensor, and the second sensor data is from a second sensor different from the first sensor is met by the various sensors and detectors which provide data input to the alarm panel(210), and wherein any of the various sensors would have readily constituted respective, first and second sensors, providing respective first and second sensor data to the alarm panel(210).
-- Claim 17 recites substantially the exact same subject matter as that of claim 2, and therefore, is met for the reasons of record as discussed in the rejection of claim 2 above.
  -- Claim 18 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the computing device being remotely located at a second location that is remote from the first location of the alarm is met by the alarm panel(210) being located remotely from the speaker that outputs the alarm signal, which outputting an audible alarm sound to the speaker, based on detected alarm events(see: sec[0060]).
  -- Claim 19 recites substantially the exact same subject matter as that of claim 6, and therefore, is met for the reasons of record as discussed in the rejection of claim 6 above.
  -- Claim 20 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the first type of alarm is associated with a building-based alarm and the second type of alarm is associated with a non-building-based alarm is met by the first alarm being an output by the speaker at a location on which the sensor detects an event(see: sec[0060]), and the second alarm causing the alarm panel to transmit alarm data to the alarm server(240) at a remote location(see: sec[0074]).
  -- Claim 21 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the second sensor data further indicates, after a communication between the computing device and the first location is disrupted, the alarm condition at the first location is met by the wireless data channel transmitting alarm data over the wireless data channel by providing increased reliability, when voice communications are unable to be established (see: sec[0025]).
Claim Rejections - 35 USC § 103
Claims 3 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(Martin).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first sensor comprises a fire sensor, and wherein the additional sensor data is associated with a second sensor comprising at least one of a temperature sensor or an air quality sensor is met by the alarm data indicating type of alarm event, including fire alarm(see: sec[220]), as well as the sensors included in the system including temperature sensors(see: sec[0023], along with smoke, and carbon monoxide sensors( which would have constituted air quality sensors).  It would have readily been a matter of design choice, to one of ordinary skill in the art, at the time the invention was made, to utilize the fire alarm as the first sensor, and any of the other sensors as the second sensor, as desired by one of ordinary skill, since any of the sensors or detectors would have been readily interchangeable as primary or secondary sensors.
  -- Claim 27 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first type of alarm comprises one of an audio alert, a siren, a message, actuation of a device, actuation of a door lock, actuation of a fire extinguisher, execution of an operation, or an alert to a service agency is met by the speaker(216) receiving an electrical signal from the controller(212) to produce an audible output, in response to detecting an alarm event(see: sec[0060]); 
	2) the second type of alarm comprises a different one of the audio alert, the siren, the message, the actuation of the device, the actuation of the door lock, the actuation of the fire extinguisher, the execution of the operation, or the alert to the service agency is met by the speaker causing a voice communication, which would have constituted the claimed message(see: sec[0060].
	Furthermore, it would have constituted a matter of obvious design choice, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the audible output as the first type of alarm, and the voice message as the second type of alarm, since one of ordinary skill would have readily recognized the most advantageous design for outputting types of alarms in the system, the would have created the desired results.
Claims 9,14, and 25 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(Martin) in view of Examiner’s statement of Official Notice.
-- Claim 9 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the first type of alarm associated with the first urgency level comprises a first duration and the second type of alarm associated with the second urgency level comprises a second duration greater than the first duration.
	Although Martin does not specifically teach first and second type of alarms, having respective first and second urgency levels comprising first and second durations, Martin does teach that configurable durations of time may be implemented in the system, such that the alarm system may wait a predetermined amount of time before placing calls to the monitoring station so as to indicate alarm conditions(see: sec[0030]).  This implies that Martin is interested in discerning alarm data, for the purpose of ensuring that false alarms are mitigated in the system.  

  -- Claims 14 and 25 recite subject matter that is met as discussed in claim 11 above, except for:
	1) the first sensor data indicates a presence at the first location and the second sensor data comprises captured video from a camera;
	2) the sensor data comprises presence sensor data, and wherein the additional sensor data comprises at least one of a recorded video footage or facial recognition information
	Although not specifically taught by Martin, The examiner takes Official Notice that, in the alarm art, use of data captured from a video camera or facial recognition information, in conjunction with other presence detection data is well known.  Since Martin already teaches the detection of an intruder presence from a first sensor, as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a camera into the system of Martin, so as to provide second sensor data including captured video and facial recognition, since this would have further enhanced the detection capabilities of the 
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21,25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DARYL C POPE/Primary Examiner, Art Unit 2687